NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

HARVEY R. JOHNSON,              :
                                :    CIV. NO. 19-19174 (RMB-KMW)
               Plaintiff        :
                                :
     v.                         :         OPINION
                                :
OFFICER R. LOATMAN, et al.,     :
                                :
               Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Harvey R. Johnson, a prisoner confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”) filed this civil rights action on October 21, 2019.

(Compl., ECF No. 1.) Plaintiff did not pay the filing fee or submit

an application to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915. (IFP App., ECF No. 1-1). Commencing a lawsuit without

paying the filing fee is governed by 28 U.S.C. § 1915(a), which

provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement   …   of  any   suit   …  without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

     Plaintiff has not submitted an IFP application; therefore,

the Court will administratively terminate this action. 1 Plaintiff

may reopen this action if he timely submits a properly completed

IFP application or pays $400.00 for the filing and administrative

fees. Plaintiff should be aware that, even if granted IFP status,

he must pay the $350.00 filing fee in installments, if available

in his prison trust account, regardless of whether the complaint

is dismissed, see U.S.C. § 1915(b)(1). For the reasons discussed




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

          Except as otherwise directed by the Court, the
          Clerk shall not be required to enter any suit,
          file any paper, issue any process or render
          any other service for which a fee is
          prescribed by statute or by the Judicial
          Conference of the United States, nor shall the
          Marshal be required to serve the same or
          perform any service, unless the fee therefor
          is paid in advance. The Clerk shall receive
          any such papers in accordance with L.Civ.R.
          5.1(f).


                                2
below, the Court would dismiss the complaint for failure to state

a claim upon conclusive screening.

I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary    relief   against   a    defendant    who    is    immune   from   such

relief. 2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully   pleaded,    must   be   held    to    ‘less   stringent

standards     than   formal    pleadings    drafted      by     lawyers.’”    Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 4
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      Plaintiff     brings   constitutional        claims   against     fourteen

prison employees at FCI Fort Dix for incidents that primarily

occurred between June 20, 2016 through August 6, 2017. 3 (Compl.,

ECF   No.   1 and   1-2.)    In   summary,   Plaintiff      describes     several

incidents    of   alleged    retaliation     for   his   use   of   the    prison

grievance system, including the writing of false incident reports

that resulted in his placement in the segregated housing unit

“SHU;” unreasonable cell searches resulting in loss or damage to

his legal documents and other property; verbal harassment; and

that a corrections officer threw apples at him through the opening

slot of his cell. Plaintiff asserts Defendants conspired to violate




3 It appears from the face of the complaint that Plaintiff’s
Bivens-type claims are barred by the two-year statute of
limitations. See Hughes v. Knieblher, 341 F. App’x 749, 752 (3d
Cir. 2009) (describing two-year statute of limitations for Bivens
claims brought in New Jersey). If Plaintiff seeks to reopen this
action, he should submit a writing explaining why his claims are
not time-barred.
                                5
his constitutional rights and violated his rights under the First,

Fourth, Fifth and Eighth Amendments.

      A.    Availability of Bivens Remedy

      Unlike the statutory remedy found in 42 U.S.C. § 1983 for

violations of the Constitution by state actors, there is no federal

statute providing a cause of action for violation of constitutional

rights by a federal actor. Ziglar v. Abbasi, 137 S. Ct. 1843, 1854

(2017). Courts have sometimes found an implicit remedy for such

cases. Id. “Bivens is the short-hand name given to causes of action

against federal officials for alleged constitutional violations.”

Bistrian v. Levi, 912 F.3d 79, 88 (3d Cir. 2018). Whether a Bivens

claim exists in a particular context is a “threshold question of

law.” Bistrain, 912 F.3d at 88-89 (quoting Vanderklok v. United

States, 868 F.3d 189, 197 (3d Cir. 2017) (quoting Wilkie v.

Robbins, 551 U.S. 537, 549 n.4 (2007)).

      In Bivens, the Supreme Court recognized an implied remedy “to

compensate persons injured by federal officers who violated the

prohibition against unreasonable search and seizures.” Abbasi, 137

S. Ct. at 1854 (citing Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971)). After

Bivens,    the    Supreme   Court   has   implied   remedies   in   only   two

additional contexts, the Fifth Amendment’s Due Process Clause and

the   Eighth     Amendment’s   prohibition   against   cruel   and   unusual
                                      6
punishment. Bistrian, 912 F.3d at 89 (citing Davis v. Passman, 442

U.S. 228 (1979) (Fifth Amendment) and Carlson v. Green, 446 U.S.

14    (1980)   (Eighth       Amendment)).      The   Supreme     Court   in    Abbasi

“‘established a rigorous inquiry’ to determine whether a Bivens

cause of action should be recognized in a new context.” Bistrian,

912 F.3d at 89 (quoting Vanderklok v. Unites States, 868 F.3d 189,

200 (2017)).

       The first step in the inquiry is to “determine whether a case

presents “a new Bivens context[,]” by asking whether or not the

case “is different in a meaningful way from previous Bivens cases

decided by [the Supreme] Court[.]” Id. at 89-90 (quoting Abbasi,

137 S. Ct. at 1859). If the case presents a new Bivens context,

the   second     step   of    the   inquiry    is    whether     “‘special    factors

counsel[ ] hesitation’ in permitting the extension.” Id. at 90

(quoting Abbasi, 137 S. Ct. at 1857.) Two of many possible factors

to    consider    are   “particularly         weighty:     the   existence     of   an

alternative        remedial         structure        and    separation-of-powers

principles.” Id. (quoting Abbasi at 1857-58).

       Using this analysis, the Third Circuit held that special

factors, especially separation of powers concerns, counsel against

creating a new Bivens remedy for punitive detention within the

prison context under the Fifth Amendment, an area best suited to

the executive branch. Id. at 94-95. Furthermore, the Third Circuit
                                          7
held that special factors counseled against extending Bivens to

First Amendment retaliation claims by prisoners, although it had

recognized such causes of action prior to Abbasi. Bistrian, 912

F.3d at 95-96. Of special importance is the fact that disciplinary

measures taken within the administration of a prison involve

expertise of the executive branch. Id. at 96. The Third Circuit

does not recognize a remedy for prisoners based on retaliation in

violation of the First Amendment. Id.; accord Jones v. Sposato,

783 F. App'x 214, 218 (3d Cir. 2019).

      B.    Fourth Amendment Search and Seizure Claims

      Plaintiff alleges Defendants engaged in unreasonable searches

and   seizures   of   his   cell   on   several    occasions,   allegedly     in

retaliation against him for writing grievances. “The Supreme Court

of the United States has stated unequivocally that ‘the Fourth

Amendment   proscription     against        unreasonable   searches   does   not

apply within the confines of the prison cell.’” Kinard v. Bakos,

566 F. App'x 102, 104 (3d Cir. 2014) (quoting Hudson v. Palmer,

468 U.S. 517, 526 (1984)). Therefore, the Fourth Amendment claims

in the complaint would be dismissed with prejudice upon conclusive

screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

      C.    First Amendment Access to Courts Claim

      Plaintiff alleges loss and/or destruction of his legal mail

during cell searches. The Third Circuit rejected a First Amendment
                                        8
denial of access to courts claim that arose in the context of

confiscation of legal documents during a search of a prison cell.

Kinard, 566 F. App'x at 104 (3d Cir. 2014). To state such a claim,

a prisoner must allege actual injury to a viable legal claim. Id.

(citing Lewis v. Casey, 518 U.S. 343, 349 (1996)). Plaintiff has

not pled facts alleging an actual injury to a viable legal claim.

Therefore, the Court would dismiss without prejudice Plaintiff’s

First Amendment access to courts claim upon conclusive screening.

       D.    Fifth Amendment Due Process Claim for Deprivation of
             Property

       Plaintiff alleges Defendants confiscated the dreadlocks he

had cut from his hair, depriving him of the opportunity to send

his hair to his family for sentimental reasons. (Compl., ECF No.

1-2,   ¶¶21-24.)      He   further   alleges    Defendants       confiscated   or

damaged his personal items on more than one occasion when they

searched his cell. (See generally Compl., ECF Nos. 1 and 1-2.)

“Deprivation of inmate property by prison officials does not give

rise to cognizable due process claim if the prisoner has an

adequate post-deprivation state remedy.” Crosby v. Piazza, 465 F.

App'x 168, 172 (3d Cir. 2012) (quoting Hudson v. Palmer, 468 U.S.

517,   533   (1984)).      The   opportunity    to   file   an   administrative

grievance    or   a   state      court   tort   action   are     adequate   post-

deprivation remedies that preclude a constitutional claim. Id.


                                         9
(citing Tillman v. Lebanon County Corr., 221 F.3d 410, 422 (3d

Cir. 2000) (finding administrative grievance system an adequate

post-depravation remedy); Hudson, 468 U.S. at 535 (finding a state

court tort action an adequate post-depravation remedy)). Upon

conclusive    screening,   the    Court       would   dismiss    with    prejudice

Plaintiff’s Fifth Amendment due process claims for deprivation of

his property.

     E.   Eighth Amendment Claim

     Plaintiff alleges Officer Gunn violated the Eighth Amendment

Cruel and Unusual Punishments Clause by throwing apples at him

through the open slot in his cell. (Compl., ECF No. 1-1, ¶¶45-46.)

Plaintiff was not seriously injured by the apples, although they

made contact with him. (ECF No. 1, ¶IV; ECF No. 1-1, ¶¶45.)

     “The core inquiry of an excessive-force claim is ‘whether

force was applied in a good-faith effort to maintain or restore

discipline,    or   maliciously    and       sadistically   to   cause     harm.’”

Fennell v. Cambria Cty. Prison, 607 F. App'x 145, 148 (3d Cir.

2015) (quoting Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting

Hudson v. McMillian, 503 U.S. 1, 7 (1992)). The inquiry involves

consideration   of   the   need   for     the    application     of     force,   the

relationship between the need and the amount of force used, the

extent of injury inflicted, the extent of the threat to the safety

of staff and inmates, and any efforts to temper the severity of a
                                        10
forceful response. Fennell, 607 F> App’x at 148 (citing Brooks v.

Kyler, 204 F.3d 102, 106 (3d Cir. 2000)). The absence of serious

injury is relevant to the inquiry but not dispositive of an Eighth

Amendment claim. Hudson, 503 U.S. at 7. Not “every malevolent touch

by a prison guard gives rise to a federal cause of action.” Id. at

9. Thus, “‘[a]n inmate who complains of a “ ‘push or shove’ that

causes no discernible injury almost certainly fails to state a

valid excessive force claim.” Wilkins, 559 U.S. at 38 (quoting

Hudson, 503 U.S. at 9 (quoting Johnson v. Glick, 481 F.2d 1028,

1033 (2d Cir. 1973)).

     In   this   case,    there    was        no   legitimate   reason   for     the

unprincipled     and     puerile   action          of    throwing    apples    into

Plaintiff’s cell. The action, however, was akin to a push or shove

that does not rise to the level of excessive force in violation of

the Eighth Amendment. Upon conclusive screening, the Court would

dismiss this claim with prejudice.

     F.    Conspiracy Claim

     Plaintiff    generally    alleges         that     Defendants   conspired   to

violate his civil rights and individually made statements to him

that they were protecting each other from his grievances. (Compl.,

ECF Nos. 1, 1-2, ¶¶1-55 and Attach. D.) “[A] civil conspiracy claim

requires a valid underlying tort claim.” Banks v. Rozum, 639 F.

App'x 778, 784 (3d Cir. 2016) (citing Gen. Refractories Co. v.
                                         11
Fireman's Fund Ins. Co., 337 F.3d 297, 313 (3d Cir.2003)). The

Court   has   found   that   the   complaint   does   not   allege   a   valid

constitutional claim. Upon conclusive screening, the Court would

dismiss the conspiracy claim without prejudice for failure to state

a claim.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: March 25, 2020
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      12
